Opinion issued March 16, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00203-CV



IN RE W. FULTON BROEMER & ASSOCIATES, L.L.C., AND 
W. FULTON BROEMER, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, W. Fulton Broemer & Associates,
L.L.C., and W. Fulton Broemer, challenge the trial court's (1) August 18, 2006 final
judgment, in which the court ordered that the clerk issue a writ of possession in favor
of real party in interest, CAMP Wampum.
	We deny the petition for writ of mandamus.
	We deny the motion for emergency relief.

PER CURIAM


Panel consists of Justices Taft, Alcala, and Hanks.
 
1.              
        -